Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-21-2006

Brown v. Philadelphia
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4485




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Brown v. Philadelphia" (2006). 2006 Decisions. Paper 857.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/857


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO: 05-4485

                                STANLEY E. BROWN,

                                                     Appellant
                                             v.

  CITY OF PHILADELPHIA; EMMET FITZPATRICK, Individually and in his official
     capacity as District Attorney of Philadelphia County and for City of Philadelphia;
 ROGER KING, His Assistant District Attorney; LYNNE ABRAHAM, His Predecessor
 and Successors in Office District Attorney; CATHERINE MARSHALL, Her Assistant
    District Attorney Individually and in their official capacity as District Attorney and
      Assistant District Attorney of Philadelphia County and for City of Philadelphia;
ATTILIO PASCALI, Badge No. 755; ALBERT PARIS, Badge No. 929, individually and
in their official capacities as Police Detectives for City of Philadelphia; JOHN A. GEISZ,
   Individually and in his office capacity as Trial Judge; EDWARD J. BLAKE, PCHA
  Judge; DAVID N. SAVITT, PCHA Judge, In their individual and official capacities as
   PCHA Judges and for the City of Philadelphia Court of Common Pleas; JOSEPH C.
  SANTAGUIDA, Trial Counsel; MICHAEL A. SEIDMAN, Direct Appeal to Supreme
                     Court; ESQUIRE NORRIS E. GELMAN, on PCHA
                      _______________________________________

                   On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                              (D.C. Civ. No. 04-cv-05163)
                   District Court Judge: Honorable Berle M. Schiller
                    _______________________________________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   June 16, 2006

             Before: FISHER, ALDISERT and WEIS, CIRCUIT JUDGES

                                 Filed:   June 21, 2006
                                 ____________________

                                       OPINION
                                  ___________________

PER CURIAM.

              This appeal arises from the District Court’s order dismissing Appellant

Stanley Brown’s civil rights complaint. For reasons substantially similar to those given

by the District Court, we will affirm.

              The parties are familiar with the facts and, thus, we only briefly recite them

here. On November 17, 1976, a jury found Brown guilty of second-degree murder,

robbery, possession of an instrument of crime, and conspiracy for the robbery and murder

of an insurance agent in Philadelphia. He was sentenced to life in prison. His direct

appeals, numerous post-conviction petitions, and federal habeas petitions have all failed

to overturn or modify the conviction or sentence in any way.

              In November 2004, Brown filed a complaint under 42 U.S.C. §§ 1983,

1985, and 1986 against nearly every person involved in his arrest, trial, conviction, and

appeals. He alleges numerous counts of fraud, conspiracy, and constitutional

deprivations. The District Court divided the Defendants into five classes: (1) the City of

Philadelphia; (2) Lynne Abraham, Emmet Fitzpatrick, Catherine Marshall, and Roger

King of the District Attorney’s Office (“the DAO Defendants”); (3) Philadelphia Police

Officers Pascali and Paris; (4) Judicial Defendants John Geisz, Edward Blake, and David

Savitt; and (5) Attorneys Sataguida, Seidman, and Gelman. The DAO Defendants, the


                                             2
Judicial Defendants, and the Attorneys filed motions to dismiss, which the District Court

granted. It also dismissed the claims against the City and the Police Officers as frivolous.

                We have appellate jurisdiction pursuant to 28 U.S.C. § 1291 and exercise

de novo review. See Pryor v. Nat’l Collegiate Athletic Ass’n, 288 F.3d 548, 559 (3d Cir.

2002) (motion to dismiss); Roman v. Jeffes, 904 F.2d 192, 194 (3d Cir. 1990) (dismissal

as frivolous). First, we agree with the District Court that the DAO Defendants are

immune, but for slightly different reasons. To the extent that Brown raises claims against

the DAO Defendants for acts “intimately associated with the judicial phase of the

criminal process,” (Compl. at ¶¶ 36, 38, 39, 45, 46, 129, 135, 139, and 144-45), they are

protected by absolute immunity. See Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976).

However, the convoluted nature of Brown’s filings makes it difficult to discern his

precise allegations. Assuming that he alleges that the Defendants acted within an

administrative capacity, i.e., in a manner not associated with the judicial phase of the

criminal process, (Compl. at ¶¶ 108-09), the DAO Defendants may be entitled to qualified

immunity only. Still, because Brown fails to show any basis to conclude that the conduct

at issue was not objectively reasonable, qualified immunity applies and the claims were

correctly dismissed. See Kulwicki v. Dawson, 969 F.2d 1454, 1463 (3d Cir. 1992).

              With respect to the Judicial Defendants, other than the alleged conspiracy

charges, for which Brown provides no support, see Panayotides v. Rabenold, 35 F. Supp.
2d 411, 419 (E.D. Pa. 1999) aff’d 210 F.3d 358 (3d Cir. 2000) (citing Rose v. Bartle, 871
F.2d 331, 366 (3d Cir. 1989) (requiring a conspiracy charge to be pled with specificity)),

                                              3
the District Court properly found that they are entitled to absolute immunity. See Mireles

v. Waco, 502 U.S. 9, 9-12 (1991). Although Brown alleges that Judge Geisz was without

jurisdiction, one of the two exceptions to judicial immunity, id., Brown fails to explain

why. Moreover, the record does not support such a conclusion.

              With respect to the Attorney Defendants, generally, a defense attorney is

not a state actor for the purposes of § 1983. See generally Polk County v. Dodson, 454
U.S. 312, 325 (1981) (public defenders). Defense counsel still may be sued for civil

rights violations if he conspires with a state actor, irrespective of whether the co-

conspiratorial state actor is himself immune from suit. See Tower v. Glover, 467 U.S.
914, 916 (1984); Dennis v. Sparks, 449 U.S. 24, 27-28 (1980). Tower does not help

Brown. None of his asserted claims state facts with sufficient specificity to raise any

inference of a conspiracy.

              Finally, the District Court properly dismissed the claims against the City of

Philadelphia and the Police Officers. The District Court held that because success on any

of Brown’s claims would necessarily imply the invalidity of his conviction, they are

barred under Heck v. Humphrey, 512 U.S. 477, 487 (1994). We agree that the claims

should be dismissed, but disagree with the District Court’s reasoning with respect to the

claims against the Police Officers. A successful claim against the Officers would not

necessarily invalidate Brown’s conviction because an arrest without probable cause does

not necessarily invalidate a lawful conviction. See Torres v. McLaughlin, 163 F.3d 169,

176 (3d Cir. 1998). However, his claims against the Officers are time-barred because the

                                              4
claims accrued at the point of the alleged unlawful arrest. See id.; see also Urrutia v.

Harrisburg County Police Dep’t, 91 F.3d 451, 457 n.9 (3d Cir. 1996) (explaining that

state statutes of limitation apply to claims under § 1983); 42 Pa. Cons. Stat. Ann. §

5524(1) (establishing a two-year limitation period for false arrest).

              Accordingly, we will affirm the order of the District Court.




                                              5